Citation Nr: 0124336	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  96-06 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to an increased disability evaluation for 
right ankle disorder, currently rated as 10 percent 
disabling.

2. Restoration of service connection for disability of the 
right hip and right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to 
February 1990 and from November 1990 to October 1991.  She 
also subsequently served in the military Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision, in pertinent part, 
granted service connection for residuals of right foot, ankle 
and leg injury and assigned a noncompensable (0 percent) 
rating thereto, effective June 1994.

In May 1995, the veteran filed a timely notice of 
disagreement to the RO's January 1995 rating decision.  In 
June 1995, the RO issued a statement of the case, and the 
veteran subsequently filed a timely substantive appeal.

In November 1995, a hearing was conducted before the RO. In 
February 1996, the Hearing Officer issued a decision that 
denied an increased (compensable) disability rating for the 
veteran's service-connected right ankle disorder and proposed 
to sever service connection "for disability of the right 
hip, knee, and foot" on the basis that the original grant of 
service connection for these conditions was clearly and 
unmistakably erroneous. (The Board notes that service 
connection was not in effect for a right hip disorder, but 
the RO later construed the right "leg" disorder to refer to 
the right "hip.") A supplemental statement of the case, 
dated in February 1996, was then issued addressing solely the 
issue of an increased compensable rating for the veteran's 
service-connected "residuals of a right foot/ankle/leg."

In August 1996, the RO issued a rating decision that severed 
service connection "for disability of the right hip, knee, 
and foot" under 38 C.F.R. § 3.105(a) and (d). The veteran 
was provided a copy of the rating decision severing service 
connection. She disagreed with this action in a letter to her 
congressman dated in September 1996 and received by VA in 
December 1996.

The Board remanded this case for further development in 
November 1997.  Subsequently, the RO issued a statement of 
the case in July 2001 with respect to the restoration issues, 
and the veteran filed a timely appeal.  Therefore, the Board 
will address the restoration issues, as well as the original 
rating issue, in this decision.


FINDINGS OF FACT

1.  The veteran's original rating warrants the application of 
staged ratings.

2.  The veteran's right ankle disorder is productive of 
marked limitation of motion with pain making it impossible 
for the veteran to continue in the Reserves from June 27, 
1994 to September 12, 1995.

3.  The veteran's right ankle disorder is productive of 
essentially normal limitation of motion with pain on and 
after September 12, 1995.

4.  The factual basis for the January grant of service 
connection for a right hip disorder was false.

5.  The evidence of record supports the January 1995 grant of 
service connection for a right foot disorder.





CONCLUSIONS OF LAW

1.  The veteran's right ankle disorder is 20 percent 
disabling under applicable schedular criteria from June 27, 
1994 to September 12, 1995.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5271 (2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  The veteran's right ankle disorder is 10 percent 
disabling under applicable schedular criteria on and after 
September 12, 1995.  38 U.S.C.A. § 1155, (West 1991); 38 
C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5271 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

3.  The January 1995 rating action which granted service 
connection for a right hip disorder was clearly and 
unmistakably erroneous, and the subsequent rating decision 
severing benefits was proper.  38 C.F.R. § 3.105 (2000).

4.  The January 1995 rating action which granted service 
connection for a right foot disorder was not clearly and 
unmistakably erroneous, and entitlement to service connection 
for this disorder is restored.  38 C.F.R. § 3.105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  See VCAA, codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 112 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
the VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5103A; see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Regulations implementing 
this law were also recently promulgated.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Among the changes in the law brought about by the VCAA is a 
heightened duty to assist the veteran in developing evidence 
in support of a claim for service connection.  Such 
assistance includes identifying and obtaining evidence 
relevant to the claim, and affording the veteran a VA rating 
examination unless no reasonable possibility exists that such 
assistance would aid in substantiating the veteran's claim.  
See 38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (to be codified 
as amended at 38 C.F.R § 3.102).

The Board has reviewed the veteran's claim in light of the 
VCAA and concludes that while the RO did not necessarily 
fully comply with the new notification requirements at the 
time the veteran's claim was filed, a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claim.  The RO's statement and supplemental 
statement of the case clarified what evidence would be 
required to establish evaluations for the veteran's service-
connected headache disorder in excess of that already 
assigned and provided reasons as to why the ROJ found a 10 
percent rating appropriate.  The veteran responded to the 
RO's communications with additional evidence and argument, 
curing (or rendering harmless) any earlier notification 
omissions that the RO may have made.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); VA O.G.C. Prec. 16-92, para. 16 
(57 Fed. Reg. 49,747 (1992)) ("if the appellant has raised an 
argument or asserted the applicability of a law or [Court] 
analysis, it is unlikely that the appellant could be 
prejudiced if the Board proceeds to decision on the matter 
raised").  The VCAA also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,620 (to be codified as amended at 38 C.F.R § 3.102).  This 
obligation was satisfied by VA examinations requested and 
accomplished in connection with these claims.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record.

Right ankle evaluation

The veteran asserts that a rating in excess of that already 
assigned is warranted for her service-connected right ankle 
disorder.  In such cases, VA has a duty to assist the veteran 
in developing facts that are pertinent to this claim.  See 
generally, VCAA.  As noted above, the Board finds that all 
relevant facts have been properly developed, and that all 
relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained by the 
RO.  The evidence includes the veteran's service medical 
records, reports of VA rating examinations and outpatient 
treatment records, private medical records, and personal 
statements and evidence submitted by the veteran in support 
of her claim.  The Board is not aware of any additional 
relevant evidence that is available in connection with this 
appeal.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required.  See VCAA.

The veteran is appealing the original disability rating 
assigned following an award of service connection.  Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  In such a case as 
this it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2000). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records pertaining to the service-connected 
disability at issue.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Also, evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  For rating 
purposes, the evaluation of the same disability under various 
diagnoses is to be avoided. 

The veteran's original right ankle is rated as 10 percent 
disabling.  According to the Rating Schedule, a 10 percent 
rating is warranted for moderate limitation of motion and 
that a 20 percent rating is warranted for marked limitation 
of motion of the right ankle.  A 20 percent rating is the 
maximum under Diagnostic Code 5271.  Based upon the 
aforementioned evidence, the Board finds that staged ratings 
are applicable in this case and that the evidence supports a 
20 percent rating for the right ankle disorder prior to 
September 12, 1995, and 10 percent disabling thereafter for 
the following reasons.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2000); see Fenderson.  First, the evidence shows 
that the veteran was medically discharged from the reserves 
in 1994 on account of her right ankle injury because she 
could not run or take part in training.  For example, a July 
1994 service medical report indicates that the veteran 
experienced right ankle pain during training.  The examiner 
noted that the right ankle injury prohibited her from 
running, marching, or participating in a full physical 
fitness training program or take the physical fitness test.  
The examiner recommended that the veteran be referred to the 
Physical Evaluation Board for disposition.  Based on this 
evidence, although specific range of motion results were not 
provided, the Board finds that the examiner's findings of 
pain and impairment support marked limitation of motion.  
Deluca v. Brown, 8 Vet. App. 202 (1995).  Therefore, the 
Board finds that a 20 percent rating for marked limitation of 
motion of the right ankle prior to September 12, 1995 is 
warranted.  Diagnostic Code 5271.  This is the maximum rating 
under Diagnostic Code 5271.

The Board has considered whether a rating in excess of 20 
percent is warranted during this time.  See 38 C.F.R. §§ 
4.40, 4.45 (2000); DeLuca.  Although the evidence confirms 
that the veteran experienced pain, the veteran is at the 
maximum evaluation for the residuals of her right ankle 
injury and, even with painful motion and functional 
impairment, a higher evaluation is not available.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).  Furthermore, a 
rating in excess of 20 percent is not warranted pursuant to 
Diagnostic Code 5270 because the veteran's right ankle is not 
ankylosed. 

The Board notes, however, that the preponderance of the 
evidence on and after September 12, 1995 is against a rating 
in excess of 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2000).  For example, according to a VA examination 
report dated September 12, 1995, the VA physician noted that, 
although the veteran's right ankle was swollen and she walked 
with a limp and a cane, the range of motion was normal.  The 
examiner noted that dorsiflexion of the right ankle was to 10 
degrees and plantar flexion to 45 degrees, which is 
essentially normal according to the Rating Schedule.  The 
examiner diagnosed status post sprain of the right ankle with 
edema.  Furthermore, the right ankle was normal on X-ray.  
According to a May 2001 VA examiner, the veteran demonstrated 
no evidence of any past right ankle injury.  In other words, 
the examiner opined that the veteran's right ankle was 
normal, and that any impairment was more likely a residual of 
a nonservice connected gunshot wound of the back.  Therefore, 
given that the evidence does not reflect marked limitation of 
motion of the right ankle due to her service-connected 
injury, the Board finds that a 20 percent rating is not 
warranted on and after September 12, 1995.  Given that the 
veteran was noted to experience pain with edema, the Board 
finds this equates to moderate limitation of motion of the 
right ankle on and after September 12, 1995.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2000).

The veteran has contended in her November 1995 hearing 
testimony before a hearing officer at the RO and various 
written statements that her right ankle disorder warranted a 
higher disability rating.  The Board has relied on the 
extensive medical evidence of record to determine the level 
of severity of her right ankle disorder during the pendency 
of this appeal and, after applying the regulatory standards, 
the Board finds that the veteran's right ankle disorder 
warrants a 20 percent rating prior to September 12, 1995, and 
a 10 percent rating thereafter.  The current rating best 
represents disability due to the service-connected disorder.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim on and after 
September 12, 1995, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-56 (1990).

Restoration of service connection for a right hip and right 
foot disorder

The RO has met its duty to assist the appellant in the 
development of this claim under the VCAA.  By virtue of the 
statement of the case issued during the pendency of the 
appeal, the appellant and her representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claims.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant, in fact, it appears that all evidence 
identified by the appellant relative to these claims has been 
obtained and associated with the claims folder.  Multiple VA 
examinations were conducted, and copies of the reports are 
associated with the file. 

Once service connection has been granted, it can be severed 
only upon the Secretary of the VA's showing that the rating 
decision granting service connection was clearly and 
unmistakably erroneous, and only after certain procedural 
safeguards have been met.  38 C.F.R. § 3.105(d) (2000); 
Daniels v. Gober, 10 Vet. App. 474 (1997).  Thus, the burden 
of proof in severing service connection is on the Government, 
and this burden is the same as a claimant's burden in 
attempting to overturn a final decision on the basis of clear 
and unmistakable error (CUE).

To establish a valid CUE claim, and thus to establish a basis 
for severing service connection, it must be shown that: (1) 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied" (i.e., more than a simple disagreement as to how the 
facts were weighed or evaluated), (2) the error must be 
"undebatable" and the sort of error "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a finding of clear and unmistakable 
error must be based on the record and the law that existed at 
the time of the prior decision.  See Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).  Clear and 
unmistakable error is "the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error."  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

A change in diagnosis may be accepted as a basis for 
severance action if the examining physician or physicians or 
other proper medical authority certifies that, in the light 
of all accumulated evidence, the diagnosis on which service 
connection was predicated is clearly erroneous.  This 
certification must be accompanied by a summary of the facts, 
findings, and reasons supporting the conclusion.  38 C.F.R. § 
3.105(d).

Unlike a CUE determination, a decision to sever service 
connection may be based on consideration of evidence acquired 
after the original granting of service connection.  The 
regulation does not limit reviewable evidence to that which 
was before the RO in making its initial service connection 
award.  Daniels, 10 Vet. App. at 480; see also Venturella v. 
Gober, 10 Vet. App. 340, 342-43 (1997).

When severance of service connection is considered warranted, 
a rating proposing severance will be prepared setting forth 
all material facts and reasons.  The claimant will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor 
and will be given 60 days for the presentation of additional 
evidence to show that service connection should be 
maintained.  Unless otherwise provided by 38 C.F.R. § 
3.105(i), if additional evidence is not received within that 
period, final rating action will be taken and the award will 
be reduced or discontinued, if in order, effective the last 
day of the month in which a 60-day period from the date of 
notice to the beneficiary of the final rating action expires. 
38 C.F.R. § 3.105(d).  The Board finds that the RO met these 
procedural requirements.  

The question before the Board is whether, based on all the 
evidence of record, the rating decision of January 1995 was 
clearly and unmistakably erroneous in granting service 
connection for residuals of right hip and right foot 
disability.

The Board has thoroughly reviewed the evidence in this case, 
in conjunction with the laws and regulations governing 
decisions to sever service connection, and concludes that the 
RO's severance action was proper with respect to the right 
hip for the following reasons.  First, the medical evidence 
of record is essentially negative for a right hip disorder.  
Although there are various records indicating that the 
veteran injured her right ankle and foot during service, 
which resulted in edema, and she complained of right hip pain 
radiating from her right foot, there is no showing of a 
chronic right hip disorder in the service medical records.  
Therefore, the Board finds that there was no competent 
evidence of a right hip disorder during the veteran's 
service.

Furthermore, the post-service medical evidence is negative 
for a competent opinion that links a diagnosed right hip 
disorder to a incident or injury during service.  For 
example, according to a September 1995 VA examination report, 
although a VA examiner diagnosed the veteran with a status 
post right hip sprain, he did not link it to an injury in 
service.  A VA examiner opined in a May 2001 examination 
report that any right hip pathology is more likely related to 
a nonservice-connected gunshot wound to the veteran's back.  
In addition, the examiner noted that an X-ray study of the 
veteran's right hip was within normal limits.  Thus, without 
a right hip disorder diagnosed in service or competent post-
service evidence linking a current chronic right hip disorder 
to an injury in service, the Board finds that clear and 
unmistakable error was made in the January 1995 RO decision 
when service-connection was granted for residuals of a right 
hip disorder.  

In contrast, however, the Board finds that the RO's severance 
of service connection for the right foot was not proper.  In 
other words, the Board finds that clear and unmistakable 
error was not made by the January 1995 rating decision 
granting service connection for residuals of a right foot 
disorder.  First, various service medical records, supported 
by X-ray studies, indicate that the veteran had mild 
degenerative joint disease of the right foot during service.  
For example, a May 1991 service bone scan report reveals that 
the veteran had probable traumatic arthritis of the right 
foot in the regions of the right mid foot and forefoot.  
Subsequent service medical records corroborate the diagnosis 
of degenerative joint disease of the right foot and 
complaints of pain and swelling.  A medical report in April 
1994 noted plantar tenderness, and the veteran was to wear 
sneakers and she was put on light duty.  The rating board 
determination that the veteran incurred a chronic foot 
disorder during service is supported by post service VA 
medical reports dated in August 1997 showing objective 
evidence of right foot edema.  The veteran was instructed to 
wrap her foot (and ankle) in an Ace bandage.  Thus, there was 
competent evidence of a right foot injury (in addition to a 
right ankle injury) during service, manifested by, edema and 
pain, corroborated by 1997 findings of edema and pain of the 
right foot.  Therefore, the Board finds that clear and 
unmistakable error was not made with respect to the January 
1995 RO decision which granted service connection for a right 
foot disorder, and entitlement to service connection for a 
right foot disorder must be restored.



ORDER

Entitlement to a 20 percent rating for a right ankle disorder 
from June 27, 1994 to September 12, 1995 is granted, subject 
to the provisions governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent is not met 
for a right ankle disorder on and after September 12, 1995.

The January 1995 RO rating decision contained clear and 
unmistakable error in its grant of service connection for a 
right hip disorder, and service connection for this 
disability is severed.

The January 1995 RO rating decision did not contain clear and 
unmistakable error in its grant of service connection for a 
right foot disorder, and service connection for this disorder 
is restored.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

